Title: To Thomas Jefferson from Robert Eastburn, 2 March 1802
From: Eastburn, Robert
To: Jefferson, Thomas


          
            Oh Man
            3mo 2d 1802 N: Brunswick New Jersey
          
          Vested with mighty power honer & Great worldly Glory—may thou be favoured duly to Remember: that the Great king Eternal that Governs all worlds—& that doth According to his holy will & pleasure in the Glorious Regions of Immortal day: where we are Informed or professedly Believe: that more than tenn Thousand times tenn Thousand of Bright Serafic hosts Cast there crowns before him & with Adoring wonder Stand Ready with Infinite Delight to perform his divine will—he it is we are Informed that Raiseth up in this our State of Existance to mighty honer & pulleth down or when faithfully Revered & humbly Served gently by the kind hand of mercy & Love Removes from this probationary Estate: from this State of Tryal to dwell for Ever in the Injoyment of his Spitial presence & it is the desire of thy unknown freind that thou may be one of those highly favoured by the maker of our frames whose Air it is we Breath & who only Need to withdraw his Supporting hand of power & we Return to our primative dust butt Should A Conseption Arise that we would fly from his presence & as the King of Iserail Expressed it—if I Could Take the wings of the morning & fly to the uttermost parts of the Earth Even there thou art & it is thy Right hand Alone that Cann Support the flight & as Saith A Great poit Amazeing knowledge deep & high where Cann A Creature hide within thy Surkling Armes & Ly Besett on Every Side: then by way of humble petition Expresses Saying So Lett thy Grace Saround me Still & Like A Bulwark prove to Gard my Soul from Every Ill Secured by Soverain Love may thy Government be In Righteousness in Support of the poor & the Needy & that thy utmost Influence may be used to Brake Every undue Burden & that as the holy Scriptures Express that the oppressed may become free: possessing no undue fear of man witch causeth a Snare butt may A due fear of the Great I Am: the Great Jehova possess thy mind then Shall thy Light Brake forth as the morning & Gradually Become Bright as the Sunn in its maredian Glory—
          then Shall thou nott have Cause to fear all the Injust Callumnies that the Sons of Earth or powers of darkness cann Raise up Against thee: butt may thou & me & our whole Land & all the habitations of Sorrow throughout our Globe become the habitations of humble Joy & holy Rejoiseing that Sorrow & Sighing may flee away & that all the kingdoms of the Earth may Become the kingdoms of our Lord & of his Christ witch is I trust in the Sinseer desire of thy Aliterate
          
            Freind Robert Eastburn
          
          
          
            I hearby Inclose desireing thy Serious parusal one of the Correctors of the happy man & true Gentleman with Some Remarkes thereon & Should Any part thereof Nott Intirely unite with thy Sentiments may A desposition prevail with us to Bare with what may nott Intirely be So—butt as is Expressed in that piece that we may be favoured with A willingness to come to the Clear Light.—
            I have Vewed thy Speech on Entering thy higly Important office with A degree of pleasure & my desire for thee is that wisdom from on high may marke thy prosedure & that thou may be Blessd with faithfull & Just Counsellers wise & Vertuous A Blessing to the presant & Succeeding Generations
            pleas to Excuse any Expressions that may Appear unpleasing as I think I Cann with truth & In Sinserity Express that my Vews & desires are Simple & Sinseerly desireing thine & the Best Good of all & that thy Government may be Honerable & praise worthy & that in the End of thy dayes A Crown of unfaiding Glory may be thy portion Thou will No doubt observe that I Rite in A Similer Stile to that of the people Called quakers butt I am Nott Intirely united with any Sosiety of people butt think duty calls me to be Simple & plain in my Expressions & the primary cause of this present Adress is if I knows my Self to putt in my mite in union to help to Support one of Great pillers on witch the mighty fabrick Rests: or as thou wisely Expresses that we may be Inabled to Steer the vessule witch we are all Imbarked in Amidst the Coflicting Elements of A Troubled world & how Truly desireable that we may all Arive Safe in the wished for haven of Eternal Rest & felicity
          
        